                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


NATHANIEL DIXON,                             No. 2:15-cv-2372 KJM AC P

               Plaintiff,
       v.

D. OLEACHEA, et al.,                         AMENDED
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Nathaniel Dixon, CDCR # P-23588, a necessary and material witness in a settlement
conference in this case on July 31, 2019, is confined in California State Prison, Corcoran (COR),
in the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney, to appear by video conference from his place of
confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Wednesday, July 31, 2019 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. This shall amend the writ issued May 14, 2019.

   2. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place noted above, until completion
      of the settlement conference or as ordered by the court.

   3. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P.O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place noted above, by video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: June 5, 2019
